         Case 2:20-cv-00651-BJR Document 35 Filed 03/04/21 Page 1 of 3




 1                                                     HON. BARBARA J. ROTHSTEIN
 2

 3

 4

 5

 6

 7                        UNITED STATES DISTRICT COURT
 8                     WESTERN DISTRICT OF WASHINGTON
 9
      SA MUSIC, LLC, WILLIAM KOLBERT,
10    AS TRUSTEE OF THE HAROLD ARLEN
      TRUST, RAY HENDERSON MUSIC CO.
11    INC., FOUR JAY MUSIC COMPANY, and
      JULIA RIVA,                                      Case No. 20-cv-0651-BJR
12
                                     Plaintiffs,       STIPULATION OF DISMISSAL
13                                                     AND ORDER
                                v.
14
      MICROSOFT CORPORATION,
15
                                      Defendant.
16

17         The undersigned counsel for Plaintiffs SA Music, LLC, William Kolbert, as
18 Trustee of the Harold Arlen Trust, Ray Henderson Music Co., Inc., Four Jays Music

19 Company, and Julia Riva, and for Defendant Microsoft Corporation (“Microsoft”)

20 hereby stipulate, under Federal Rule of Civil Procedure 41(a)(1)(ii), that this action

21 be dismissed with prejudice as to all claims, causes of action, and parties, with each

22 party bearing that party’s own attorney’s fees and costs.

23 ///

24 ///

25

26

27
                                                                     MANN LAW GROUP PLLC
28 S TIPULATED MOTION AND
   ORDER
                                                                     1420 Fifth Avenue – Suite 2200
                                                                     Seattle, WA 98101
     Case No. 20-cv-00651-BJR                      1                 Telephone: (206) 436-0900
           Case 2:20-cv-00651-BJR Document 35 Filed 03/04/21 Page 2 of 3




 1 Dated: March 4, 2021

 2 Respectfully submitted,

 3
      s/ Philip P. Mann                             s/ Ambika K. Doran
 4    Philip P. Mann, WSBA No: 28860                Ambika K Doran, WSBA No. 38237
      MANN LAW GROUP PLLC                           DAVIS WRIGHT TREMAINE LLP
 5    1420 Fifth Avenue, Suite 2200                 920 Fifth Avenue – Suite 3300
      Seattle, Washington 98101                     Seattle, Washington 98104-1610
 6    Phone: (206) 436-0900                         Telephone: 206-757-8030
      E-mail: phil@mannlawgroup.com                 Email: ambikadoran@dwt.com
 7
      Matthew F. Schwartz * Pro Hac Vice            Simon J. Frankel * Pro Hac Vice
 8    Brian S. Levenson * Pro Hac Vice              Emily R. Fox * Pro Hac Vice
      SCHWARTZ, PONTERIO &                          COVINGTON & BURLING LLP
 9    LEVENSON, PLLC                                415 Mission Street, Suite 5400
      134 West 29th Street - Suite 1001             San Francisco, California 94105
10    New York, New York 10001                      Telephone: 415-591-7082
      Phone: (212) 714-1200                         Email: efox@cov.com
11    E-mail: mschwartz@splaw.us                    Email: sfrankel@cov.com
12
      E-mail: blevenson@splaw.us
                                                    Attorneys for Defendant
13
      Oren S. Giskan * Pro Hac Vice                 Microsoft Corporation
      GISKAN SOLOTAROFF &
14
      ANDERSON LLP
      90 Broad Street, 10th Floor
15
      New York, New York 10004
      Phone: (212) 847-8315
16
      E-mail: ogiskan@gslawny.com
      Attorneys for Plaintiffs
17

18 ///

19
     ///
20
     ///
21

22

23

24

25

26

27
                                                                      MANN LAW GROUP PLLC
28 S TIPULATED MOTION AND
   ORDER
                                                                      1420 Fifth Avenue – Suite 2200
                                                                      Seattle, WA 98101
     Case No. 20-cv-00651-BJR                   2                     Telephone: (206) 436-0900
        Case 2:20-cv-00651-BJR Document 35 Filed 03/04/21 Page 3 of 3




 1                                          ORDER
 2
           Pursuant to the parties’ stipulation, it is so ordered that this action be dismissed
 3
     with prejudice as to all claims, causes of action, and parties, with each party bearing
 4
     that party’s own attorney’s fees and costs.
 5
           Dated this 4th day of March, 2021.
 6

 7

 8

 9
10
                                                    A
                                                    Barbara Jacobs Rothstein
                                                    U.S. District Court Judge
11

12

13

14

15
   Presented by:
   s/ Philip P. Mann, Attorney for Plaintiffs
16 s/ Ambika K. Doran, Attorney for Defendant

17

18

19

20

21

22

23

24

25

26

27
                                                                           MANN LAW GROUP PLLC
28 S TIPULATED MOTION AND
   ORDER
                                                                           1420 Fifth Avenue – Suite 2200
                                                                           Seattle, WA 98101
     Case No. 20-cv-00651-BJR                      3                       Telephone: (206) 436-0900
